Case 1:19-cv-05566-RPK-CLP Document 7 Filed 02/11/20 Page 1 of 2 PageID #: 35

                                                          Sheehan & Associates, P.C.
                              505 Northern Blvd Ste 311    tel. 516.303.0552   fax 516.234.7800
                               Great Neck NY 11021-5101            spencer@spencersheehan.com

                                                            February 11, 2020
District Judge Rachel P. Kovner
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201
                                                Re: 1:19-cv-05566-RPK-CLP
                                                    Hyde v. WWF Operating Company, LLC
Dear District Judge Kovner:

       This office represents Plaintiff in the above referenced matter. Together with counsel for
Defendant WWF Operating Company, LLC, we jointly write pursuant to section I.F of Your
Honor’s Individual Rules of Practice to request an extension of the deadline for Defendant to
answer or otherwise respond to the Complaint. The current deadline for Defendant to respond to
the Complaint is February 24, 2020. The parties jointly stipulate to a 45 day extension of this
deadline with a new response date of April 9, 2020. The reason for the request is to accommodate
counsels’ schedules and conflicting deadlines. No previous requests for adjournment or extensions
have been made in this matter. Defendant consents to this request. Thank you.

                                                            Respectfully submitted,

                                                            /s/Spencer Sheehan
                                                            Spencer Sheehan
Case 1:19-cv-05566-RPK-CLP Document 7 Filed 02/11/20 Page 2 of 2 PageID #: 36



                                      Certificate of Service

I certify that on February 11, 2020, I served or emailed the foregoing by the method below to the
persons or entities indicated, at their last known address of record (blank where not applicable).

                                                CM/ECF         First-Class Mail      Email
 Defendant’s Counsel                               ☐                 ☐                ☒
 Plaintiff’s Counsel                               ☐                 ☐                ☒

                                                               /s/ Spencer Sheehan
                                                               Spencer Sheehan
